Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement - Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Response to Amendment
Applicant’s amendments and remarks, filed 12/24/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 4-8, 11-12, 14, 17, 19, 26 are currently under examination.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to China 201510577269.0, filed 09/11/2015, is acknowledged.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The rejections of claims 1, 4-8, 11-12, 14, 17, 19, 26 under 35 U.S.C. 112(a) and 112(b) are withdrawn in view of applicant’s arguments (on pages 7-8) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 12/24/2020 regarding claim rejections under 35 USC 103 have been fully considered and found persuasive for the following reasons. The 
Applicant has amended the independent claims 1 and 26 with new subject matter with “selecting channels from the plurality of ultrasound channels to be combined based on at least one of: a type of noise in the channels, an origin of the noise in the channels, a function of time of a transmit event in the channels, a function of depth of a spatial dimension in range in the channels, and a spatial dimension in azimuth of the channels”, “combining digital ultrasound channel data of the selected channels”, “generating weighted ultrasound channel data by applying a weighting coefficient to the combined digital ultrasound channel data; generating modified ultrasound channel data for each of the selected channels for adaptively reducing common mode noise of the digital ultrasound channel data from the selected channels by” and “providing the modified ultrasound channel data 
The examiner acknowledges initially the Applicant’s arguments regarding the selection of channels and combination of channels and use of modified and unmodified ultrasound channel data for transmit beamforming as overcoming the reference of records.
The examiner has also fully considered and search without finding prior art for addressing the new subject matter from the amended limitations such for providing “common mode noise” suppression, elimination or reduction with the use of a combination of ultrasound data of different selected channels to modify the ultrasound channel data of the selected channels prior to apply for transmit beamforming and to apply them with the unmodified ultrasound channel data to the transmission beamformer.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Raymond J. CHEW on January 15, 2021.
AMENDMENTS TO THE CLAIMS
The following represents the Examiner’s amendments to the claims with, regarding independent claim 1 and 26 and dependent claim 19 for typographic error consistent with the specification of the instant application and cancellation of withdrawn claims 20-25 from initial restriction requirement and canceling claim 12 which is a copy of claim 11 in agreement with the Applicant.

1. (Currently Amended) An ultrasound processing system, comprising: 
an ultrasound interface that receives ultrasound imaging information; and 
processing electronics coupled to the ultrasound interface and configured to utilize the ultrasound imaging information to perform processing across a plurality of ultrasound channels by: 
selecting channels from the plurality of ultrasound channels to be combined based on at least one of: a type of noise in the channels, an origin of the noise in the channels, a function of time of a transmit event in the channels, a function of depth of a spatial dimension in range in the channels, and a spatial dimension in azimuth of the channels; 
combining digital ultrasound channel data of the selected channels of the ultrasound imaging information prior to beamforming, the digital ultrasound channel data corresponding to a transmit event; 
generating weighted ultrasound channel data by applying a weighting coefficient to the combined digital ultrasound channel data; 
s by (i) applying a first operation to the digital ultrasound channel data using the weighted ultrasound channel data based on the common mode noise being additive noise or (ii) applying a second operation to the digital ultrasound channel data using the weighted ultrasound channel data based on the common mode noise being multiplicative noise; 
and providing the modified ultrasound channel data to a beamformer.

2-3 (Cancelled)  
  
4. (Previously Presented) The ultrasound processing system of claim 1, wherein the processing electronics combine the digital ultrasound channel data by obtaining an arithmetic mean.  
5. (Previously Presented) The ultrasound processing system of claim 1, wherein the processing electronics combine the digital ultrasound channel data adaptively as a function of time of a transmit event.  
6. (Previously Presented) The ultrasound processing system of claim 1, wherein the processing electronics combine the digital ultrasound channel data adaptively as a function of depth of a spatial dimension in range.  
7. (Previously Presented) The ultrasound processing system of claim 1, wherein the processing electronics combine the digital ultrasound channel data adaptively as a function of a channel of spatial dimension in azimuth.  
8. (Previously Presented) The ultrasound processing system of claim 1, wherein the processing electronics combine the digital ultrasound channel data adaptively as a function of a combination of elements. 
9-10 (Cancelled)  

12. (Cancelled) The ultrasound processing system of claim 1, wherein the weighting coefficients vary based on the spatial location.  
13 (Cancelled)  
14. (Previously Presented) The ultrasound processing system of claim 1, wherein the weighting coefficient is based on a function of combined elements.  
15-16 (Cancelled)  
17. (Previously Presented) The ultrasound processing system of claim 1, wherein the processing electronics remove digital ultrasound channel data multiplied by the weighting coefficient from the digital ultrasound channel data to generate the modified ultrasound channel data.  
18 (Cancelled)  
19. (Previously Presented) The ultrasound processing system of claim 1, wherein the processing electronics use the modified ultrasound channel data to determine which channels to eliminate from user.
20. (Cancelled) An ultrasound machine comprising: an ultrasound engine configured to receive ultrasound returns representative of an ultrasound scene for display; and an ultrasound processor configured to combine channel data prior to beamforming, wherein the ultrasound processor causes a display output to be generated after processing the combined channel data.  
21. (Cancelled) A method of common mode noise suppression using channel data processing, the method comprising: receiving ultrasound channel data for a plurality of channels; processing the ultrasound channel data for the plurality of channels by combining channel data; performing beamforming; and repeating this process for selected transmit events.  
Cancelled) The method of claim 21, wherein the plurality of channels are combined by computing an arithmetic mean.  
23. (Cancelled) The method of claim 22, wherein the arithmetic mean is multiplied by a weighting coefficient.  
24. (Cancelled) The method of claim 23, wherein the arithmetic mean multiplied by the weighting coefficient is then removed from the ultrasound channel data, resulting in modified channel data.  
25. (Cancelled) The method of claim 24, wherein the modified channel data is achieved by subtraction, for additive noise, or division, for multiplicative noise, of the combined channel data multiplied by the weighting coefficient from the ultrasound channel data.  
26. (Currently Amended) An ultrasound processing system, comprising: 
an ultrasound interface that receives ultrasound imaging information; and 
processing electronics coupled to the ultrasound interface and configured to utilize the ultrasound imaging information to perform processing across a plurality of ultrasound channels by: 
selecting a channels from the plurality of ultrasound channels to be combined based on at least one of: a type of noise in the channels, an origin of the noise in the channels, a function of time of a transmit event in the channels, a function of depth of a spatial dimension in range in the channels, and a spatial dimension in azimuth of the channels; 
combining digital ultrasound channel data of the selected channels of the ultrasound imaging information prior to beamforming, the digital ultrasound channel data corresponding to a transmit event; 
generating weighted ultrasound channel data by applying a weighting coefficient to the combined digital ultrasound channel data; 
generating modified ultrasound channel data for each of the selected channels for adaptively reducing common mode noise of the digital ultrasound channel data from the selected s by (i) applying a first operation to the digital ultrasound channel data using the weighted ultrasound channel data based on the common mode noise being additive noise or (ii) applying a second operation to the digital ultrasound channel data using the weighted ultrasound channel data based on the common mode noise being multiplicative noise; and 
providing the modified ultrasound channel data to a beamformer.
Allowable Subject Matter
Claims 1, 4-8, 11-12, 14, 17, 19, 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found and of record are Lu (USPN 20090036772 A1; Pub.Date 02/05/2009; Fil.Date 07/24/2008), in view of Kortbeck et al. (2013 Ultrasonics 53:1-16; Pub.Date 2013), in view of Rothberg et al. (USPN 20130116561 A1; Pub.Date 05/09/2013; Fil.Date 10/17/2012), in view of Freeman et al. (USPN 20030231125 A1; Pub.Date 12/18/2003; Fil.Date 01/16/2001) with the evidential reference Piel et al. (USPN 4984465; Pat.Date 01/15/1991; Fil.Date 12/04/1989 ) and in view of ST Microelectronics (2014 Application Note AN4511 Common mode filters, 21 pages; initial release date 07/29/2014) with the description of the “common mode noise” reduction being performed using conventional “delta- sigma feedback control” as applied to each channel as disclosed by Freeman, while other prior art are disclosing the use of differential mode on each channel. The examiner notes that the instant invention is utilizing a concept similar to the phase addition concept for eliminating non synchronized signals as unrelated signals and applied to the common mode noise which is common to all channels, which is therefore a new concept when applied specifically for providing transmission beamforming signals. Therefore the combination of Lu, Kortbeck, Rothberg, Freeman, Piel and ST Microelectronics does not fully teach all the amended limitation and no additional prior art were found to teach or at least suggest the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/            Examiner, Art Unit 3793       

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793